

116 HR 7969 IH: Postal Vehicle Modernization Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7969IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Huffman (for himself, Mrs. Carolyn B. Maloney of New York, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo authorize funding for the purchase of electric or zero-emission vehicles for United States Postal Service fleet, and for other purposes.1.Short titleThis Act may be cited as the Postal Vehicle Modernization Act. 2.Authorization of appropriation for United States Postal Service for modernization of postal infrastructureThere is authorized to be appropriated to the United States Postal Service for the modernization of postal infrastructure and operations, including through capital expenditures to purchase delivery vehicles, processing equipment, trailers, and other goods, $25,000,000,000, to remain available until expended, of which $6,000,000,000 shall be for the purchase of vehicles. Any amount appropriated under this section shall be deposited into the Postal Service Fund established under section 2003 of title 39, United States Code.3.Electric or zero-emission vehicles for United States Postal Service fleet(a)In generalAny next generation delivery vehicle purchased by the United States Postal Service using the funds appropriated under section 2 shall, to the greatest extent practicable, be an electric or zero-emission vehicle, and the Postal Service shall ensure that at least 75 percent of the total number of vehicles purchased using such funds shall be electric or zero emission vehicles. In this subsection, the term next generation delivery vehicle means a vehicle purchased to replace a right-hand-drive, long-life vehicle in use by the Postal Service.(b)Medium- and heavy-Duty vehicles(1)Date of enactment and 2030Between the period beginning on the date of enactment of this Act and ending on December 31, 2029, not less than 50 percent of the total number of new medium- or heavy-duty vehicles purchased by the Postal Service during such period shall be electric or zero-emission vehicles.(2)After 2039Beginning on January 1, 2040, the Postal Service may not purchase any new medium- or heavy-duty vehicle that is not an electric or zero-emission vehicle.(c)ComplianceIn carrying out subsections (a) and (b), the Postal Service shall comply with chapter 83 of title 41, United States Code (popularly known as the Buy American Act), and any applicable Federal labor or civil rights laws.(d)Charging stations(1)In generalNot later than January 1, 2026, the Postal Service shall provide, at each postal facility accessible to the public, not less than one electric vehicle charging station for use by the public or officers and employees of the Postal Service.(2)Fleet operationThe Postal Service shall ensure that adequate charging stations are available at Postal Service facilities to keep the Postal Service fleet operational.(e)Plan and updateNot later than 180 days after the date of enactment of this Act, the Postmaster General shall submit a plan to carry out this section to the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate. The Postmaster General shall submit an update and progress report on implementing such plan to such committees not less than once every 2 years beginning on the date the plan is submitted under the previous sentence and ending on the day that is 6 years after such date.(f)Contingent on appropriationThe requirements of subsections (a) through (e) of this section shall not apply unless the funds authorized for vehicles under section 2 are appropriated.(g)Sense of CongressIt is the sense of Congress that, as the Postal Service replaces or upgrades its fleet of delivery vehicles, the Postal Service should take all reasonable steps to ensure that its vehicles are equipped with climate control units to protect the health and safety of its mail carriers, especially those working in areas of the country that are subject to extreme temperatures.